


109 HR 5333 IH: Shoulder-Fired Missile Threat

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5333
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. Royce (for
			 himself, Mr. Sherman,
			 Mr. Weller,
			 Mr. Lantos,
			 Ms. Ros-Lehtinen,
			 Ms. Watson,
			 Mr. Issa, Mr. Cardoza, Mr.
			 Poe, Mr. McCotter,
			 Mr. Wilson of South Carolina,
			 Mr. Israel, and
			 Ms. Bean) introduced the following
			 bill; which was referred to the Committee
			 on International Relations
		
		A BILL
		To reduce the threat of terrorists acquiring
		  shoulder-fired missiles.
	
	
		1.Short titleThis Act may be cited as the
			 Shoulder-Fired Missile Threat
			 Reduction Act of 2006.
		2.DefinitionsIn this Act:
			(1)MANPADSThe
			 term MANPADS means—
				(A)a surface-to-air
			 missile system designed to be man-portable and carried and fired by a single
			 individual; or
				(B)any other
			 surface-to-air missile system designed to be operated and fired by more than
			 one individual acting as a crew and portable by several individuals.
				(2)Conventional
			 weaponsThe term conventional weapons means rocket
			 propelled grenades, landmines, abandoned stocks of munitions, and other weapons
			 the Secretary of State determines the proliferation of which undermines
			 international peace and stability.
			3.Findings
			Congress finds
			 the following:
				(1)The global
			 proliferation of man-portable air defense systems (MANPADS) and other
			 conventional weapons poses a direct threat to the national security of the
			 United States.
				(2)The use of MANPADS
			 and other conventional weapons by terrorists and insurgent groups continues to
			 hamper United States efforts to achieve peace and security in Iraq and
			 Afghanistan.
				(3)More than
			 two-dozen terrorist groups, including al-Qaeda, are believed to possess
			 MANPADS.
				(4)On November 28, 2002, in Mombasa, Kenya,
			 two shoulder-fired missiles were fired at a departing civilian airliner in an
			 unsuccessful attack claimed by al-Qaeda.
				(5)A
			 successful terrorist attack with a shoulder-fired missile against a civilian
			 airliner would have devastating human and incalculable economic costs.
				(6)The Government
			 Accountability Office has estimated that there are between 500,000 and 750,000
			 MANPADS in countries around the world, with a few thousand outside government
			 controls and thousands more under government controls but vulnerable to theft
			 and possible transfer to terrorist groups due to inadequate security.
				(7)Many countries that
			 possess stocks of MANPADS and other conventional weapons no longer require such
			 weapons for their own security or self-defense, but do not possess the means to
			 eliminate or safeguard such weapons systems.
				4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)where appropriate,
			 the United States Government should provide assistance to countries seeking to
			 secure, remove, or eliminate stocks of MANPADS and other conventional weapons
			 that pose a proliferation threat;
			(2)where appropriate,
			 the Secretary of State should direct United States Ambassadors to such
			 countries to negotiate with appropriate officials of their host countries to
			 offer assistance to secure, remove, and eliminate stocks of MANPADS and other
			 conventional weapons that pose a proliferation threat; and
			(3)in light of the
			 clear links between global networks of terrorism and global networks of the
			 illegal trade in conventional weapons, the United States Government should
			 place consistent, broad, and continued emphasis on combating the proliferation
			 of MANPADS and other conventional weapons within the broader nonproliferation
			 strategy of the United States.
			5.Statement of
			 policyIt is the policy of the
			 United States to assist the governments of other countries to secure, remove,
			 or eliminate stocks of MANPADS and other conventional weapons that pose a
			 proliferation threat, local or regional security threat, or humanitarian
			 threat.
		6.Global program
			 for the safeguarding and elimination of MANPADS and conventional
			 weapons
			(a)In
			 GeneralThe Secretary of State is authorized to carry out an
			 accelerated global program to secure, remove, or eliminate stocks of MANPADS
			 and other conventional weapons, as well as related equipment and facilities,
			 that are determined by the Secretary to pose a proliferation threat, local or
			 regional security threat, or humanitarian threat.
			(b)Program
			 ElementsThe program authorized under subsection (a) may include
			 the following activities:
				(1)Programs to assist countries to secure,
			 remove, and eliminate MANPADS and other conventional weapons, including
			 programs related to the safe handling and proper storage of such MANPADS and
			 other conventional weapons.
				(2)Cooperative
			 programs with the North Atlantic Treaty Organization, Organization for Security
			 and Cooperation in Europe, and other international organizations to assist
			 countries in the secure handling and proper storage, removal, or elimination of
			 MANPADS and other conventional weapons.
				(3)Programs for the management, including
			 inventory and accounting procedures, of MANPADS and other conventional weapons
			 at locations where United States funds have been used to provide for the
			 security of such weapons.
				(4)Actions to ensure that equipment and funds,
			 including security upgrades at locations for the storage, removal, or
			 elimination of MANPADS and other conventional weapons and related equipment
			 that are determined by the Secretary of State to pose a proliferation threat,
			 local or regional security threat, or humanitarian threat, continue to be used
			 for authorized purposes.
				7.Imposition of
			 sanctions to deter the transfer of MANPADS
			(a)Statement of
			 policyCongress declares that
			 it should be the policy of the United States to hold foreign governments
			 accountable for knowingly transferring MANPADS to state-sponsors of terrorism
			 or terrorist organizations.
			(b)Determination
			 relating to sanctions
				(1)In
			 generalIf the President determines that a foreign government
			 knowingly transfers MANPADS to a foreign government described in paragraph (2)
			 or a terrorist organization, the President shall—
					(A)submit forthwith to the Committee on
			 International Relations of the House of Representatives and the Committee on
			 Foreign Relations of the Senate a report containing such determination;
			 and
					(B)impose forthwith on the transferring
			 foreign government the sanctions described in subsection (c).
					(2)Foreign
			 government describedA foreign government described in this
			 paragraph is a foreign government that the Secretary of State has determined,
			 for purposes of section 6(j) of the Export Administration Act of 1979, section
			 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export
			 Control Act, or any other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism.
				(c)Sanctions
			 describedThe sanctions referred to in subsection (b)(1)(B) are
			 the following:
				(1)Termination of United States Government
			 assistance to the transferring foreign government under the Foreign Assistance
			 Act of 1961, except that such termination shall not apply in the case of
			 humanitarian assistance.
				(2)Termination of
			 United States Government—
					(A)sales to the transferring foreign
			 government of any defense articles, defense services, or design and
			 construction services; and
					(B)licenses for the export to the transferring
			 foreign government of any item on the United States Munitions List.
					(3)Termination of all foreign military
			 financing for the transferring foreign government.
				(d)WaiverNotwithstanding any other provision of law,
			 sanctions shall not be imposed on a transferring foreign government under this
			 section if the President determines and certifies in writing to the Committee
			 on International Relations of the House of Representatives and the Committee on
			 Foreign Relations of the Senate that the furnishing of the assistance, sales,
			 licensing, or financing that would otherwise be suspended as a result of the
			 imposition of such sanctions is important to the national security interests of
			 the United States.
			(e)DefinitionsIn
			 this section:
				(1)Defense
			 articleThe term defense article has the meaning
			 given the term in section 47(3) of the Arms Export Control Act.
				(2)Defense
			 serviceThe term defense service has the meaning
			 given the term in section 47(4) of the Arms Export Control Act.
				(3)Design and
			 construction servicesThe term design and construction
			 services has the meaning given the term in section 47(8) of the Arms
			 Export Control Act.
				(4)Foreign
			 governmentThe term foreign government includes
			 any agency or instrumentality of a foreign government.
				8.Multilateral
			 efforts to limit the availability and transfer of MANPADS
			(a)FindingsCongress finds the following:
				(1)The United States
			 Government has begun to pursue commitments from countries in multilateral
			 forums to limit the availability, transfer, and proliferation of MANPADS
			 worldwide.
				(2)However,
			 multilateral forums lack mechanisms for assessing member countries’ compliance
			 with such diplomatic commitments.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 Government should continue to pursue strengthened international diplomatic
			 efforts in the appropriate fora to limit the availability, transfer, and
			 proliferation of MANPADS worldwide and to exert appropriate diplomatic pressure
			 to influence member country compliance with such efforts.
			9.Report on MANPADS
			 and conventional weapons threat reduction
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and as circumstances warrant
			 thereafter, the Secretary of State, in consultation with other appropriate
			 government agencies, shall submit to the Committee on International Relations
			 and the Committee on Appropriations of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate a report on MANPADS and other conventional weapons threat
			 reduction.
			(b)ContentsThe
			 report required under subsection (a) shall include the following information
			 for the period preceding each such report:
				(1)A description of efforts undertaken by the
			 Secretary of State regarding MANPADS and other conventional weapons threat
			 reduction.
				(2)A
			 description, on a country-by-country basis, of the implementation of a global
			 strategy for the storage, removal, and elimination of MANPADS and other
			 conventional weapons, including, to the extent possible, a prioritization of
			 such storage, removal, and elimination efforts with respect to the
			 proliferation sensitivity of such weapons in each country and the potential
			 impact of such efforts on local and regional security.
				(3)A description of multilateral efforts
			 pursued by the United States Government to limit the availability, transfer,
			 and proliferation of MANPADS worldwide, and a strategy to establish mechanisms
			 to monitor and report on—
					(A)countries’ implementation of their
			 commitments to limit such availability, transfer, and proliferation; and
					(B)the impact such implementation of
			 commitments has on the flow of MANPADS to black and gray markets.
					(4)A description and
			 evaluation of the access of terrorists, non-state actors, and state sponsors of
			 terrorism to MANPADS, their methods to acquire MANPADS, and a strategy for
			 disrupting future access to MANPADS.
				(5)An evaluation of
			 the extent to which activities authorized by this Act and other United States
			 Government programs are integrated to ensure that the conventional weapons
			 threat reduction efforts of the United States Government are consistent with
			 United States policy and goals in countries receiving assistance through such
			 activities.
				(c)FormThe
			 report required under subsection (a) shall be in unclassified form, but shall
			 contain a classified annex, as appropriate.
			10.Authorization of
			 appropriations
			(a)In
			 generalIn addition to
			 amounts that are otherwise authorized to be appropriated to the
			 Nonproliferation, Anti-Terrorism, Demining, and Related Programs account of the
			 Department of State, there is authorized to be appropriated $15,000,000 for
			 fiscal year 2007 and $20,000,000 for fiscal year 2008 for activities related to
			 the securing, removal, or elimination of stocks of MANPADS and other
			 conventional weapons and related equipment and facilities.
			(b)Additional
			 authoritiesAmounts appropriated pursuant to subsection
			 (a)—
				(1)are authorized to be made available
			 notwithstanding any other provision of law; and
				(2)are authorized to
			 remain available until expended.
				
